DETAILED ACTION
The following is a Non-Final Office Action in response to the Amendment/Remarks received on 27 October 2020.  Claims 1, 2, 4, 6, 8-13 and 16-18 have been amended.  Claims 2, 3 and 6-12 were previously withdrawn.  Claims 19 is newly added.  Claims 1-19 are pending in this application.  Claims 1, 4, 5 and 13-19 have been examined on their merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments see Remarks, pg. 7, filed 27 October 2020 with respect to rejected claims 1, 4, 5 and 13-18 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the claim amendments. The rejections of claims 1, 4, 5, and 13-18 have been withdrawn. 

Applicant's arguments see Remarks, pgs. 7-9, filed 27 October 2020 with respect to rejected claims 1 and 16-18 under 35 U.S.C. 102(a)(1)/(a)(2) have been fully considered but they are not persuasive. 

With respect to the Applicant’s argument, 
As provided in Applicant's Specification, since the authorization data and authorization parameters can be supplied from a remote location, an operator, 

Pogorelik does not disclose the above authorization from an external data supply source as claimed. … (see Remarks, pg. 8, paragraphs 3-4)  

The Examiner respectfully disagrees.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “… authorization data and authorization parameters can be supplied from a remote location, an operator, owner, manufacturer, distributor or any other authorized person or entity is able to control and document operation of the additive manufacturing apparatus from a remote location ..”) are not recited in rejected claims 1, 17 and 18.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Further, the Examiner recognizes claim 16 previously recited:  
The method according to Claim 1, wherein the authorization data is supplied from the owner of the additive manufacturing apparatus to be operated, the operator of the additive manufacturing apparatus to be operated, the manufacturer of the additive manufacturing apparatus to be operated, or an authorized distributor of the additive manufacturing apparatus to be operated.

	The prior art of U.S. Patent Publication No. 2016/0180061 A1 (Pogorelik) was cited in the rejection of claim 16 in the Non-Final Office Action mailed on 27 July 2020 as follows:
16. As per claim 16, Pogorelik discloses the authorization data (i.e, a purchased license) is supplied from the owner of the additive manufacturing apparatus to be operated (pg. 2, par. [0015]).

	
	Pogorelik:

In some embodiments, the verification operations may be offloaded, or performed by sending extracted information (e.g., the content access policy, the license, etc.) from the 3D model package to a remote computing device to perform the verification operations, such as the rights management server 106.  
If the authorization was successful, the rights management server 106 notifies the 3D printing device 102, which then removes the DRM from the content of the 3D model package and performs the printing of the 3D model loaded for printing.  If not, the rights management server 106 may notify the user that the 3D model loaded for printing is not authorized.  Additionally, the rights management server 106 may provide the user with a means to obtain (i.e., purchase) a license that will authorize the printing of the loaded 3D model.  (pg. 2, par. [0015])

The Applicant has not set forth any arguments directly addressing Pogorelik’s  license failing to disclose the Applicant’s claimed limitation; hence, the Examiner maintains the prior art of Pogorelik discloses the limitation of claim 16.  

In regards to the Applicant’s argument, “Claim 16 depends from claim 1 and is allowable for at least the same reasons.”  (see Remarks, pg. 9, paragraph 1)  The Examiner respectfully disagrees.

	The Examiner refers to the above response, pgs. 2-4, paragraph 4 of this Office action, and the argument herein as addressed. 

With respect to the Applicant’s argument, “Pogorelik is described above and does not disclose these features. Accordingly, Applicant respectfully submits that claim 17 is also allowable.”  (see Remarks, pg. 9, paragraph 3)  The Examiner respectfully disagrees.

The Examiner refers to the above response, pgs. 2-4, paragraph 4 of this Office action, and the argument herein as addressed. 

In regards to the Applicant’s argument, “Pogorelik is described above and does not disclose these features. Accordingly, Applicant respectfully submits that claim 18 is also allowable.”  (see Remarks, pg. 9, paragraph 5)  The Examiner respectfully disagrees.

The Examiner refers to the above response, pgs. 2-4, paragraph 4 of this Office action, and the argument herein as addressed. 

Applicant's arguments see Remarks, pgs. 9-10, filed 27 October 2020 with respect to rejected claims 4, 5, 13 and 14 under 35 U.S.C. 103(a) have been fully considered but they are not persuasive. 

With respect to the Applicant’s argument, “Claims 4, 5, 13 and 14 depend from claim 1 and are allowable for at least the same reasons.”  (see Remarks, pg. 10, paragraph 1)  The Examiner respectfully disagrees.

The Examiner refers to the above response, pgs. 2-4, paragraph 4 of this Office action, and the argument herein as addressed. 

Claim 1, 4, 5, 13-16 and 19 (newly presented) stand rejected under 35 U.S.C. 112(b), claims 1 and 16-18 stand rejected under 35 U.S.C. 102(a)(1)/(a)(2) and claims 4, 5, 13, 14 and 19 (newly presented) stand rejected under 35 U.S.C. 103(a).

Drawings
The drawings were received on 27 October 2020.  These drawings are acceptable.

Claim Interpretation
Claims 1 (lines 17-18), 4 (line 4), 5 (lines 3, 5, 7), 16 (lines 3, 4 and 5), 17 (line 10) and 18 (line 12) recite “to be”, wherein “to be” has been interpreted as occurring in the future (i.e. the subsequent limitations are not recited in the present tense; e.g. with use of “is”).
Claims 1 (line 4), 17 (line 3) and 18 (line 4) recite “can be”, wherein “can be” does not positively recite the subsequent limitations as occurring and has been interpreted as “could”.  

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, line 4 includes the punctuation error, “… as a marker, to a three-dimensional object …”.  Suggested claim language, “… as a marker to a three-dimensional object …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5, 13-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “at least on additive manufacturing apparatus” in lines 1-2 and line 7.   It is unclear whether the recited limitation of “at least on additive manufacturing apparatus” in line 7 is the same or disparate from that in lines 1-2; hence claim 1 is 

Claims 4, 5, 13-16 and 19, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claim 1 recites “at least one additive manufacturing apparatus, or function unit thereof, …” in lines 1-2 and “at least one functional unit ….” in line 10.   It is unclear whether the recited limitation of “at least one functional unit ….” in line 10 is the same or disparate from that in lines 1-2; hence claim 1 is rendered indefinite.  For purposes of examination, “at least one functional unit ….” in line 10 will be interpreted as “the at least one functional unit ….”.

Claims 4, 5, 13-16 and 19, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 and 16-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2016/0180061 A1 (hereinafter Pogorelik).

As per claim 1, Pogorelik discloses a method for controlling operation of at least one additive manufacturing apparatus, or functional unit thereof, for additively manufacturing of three-dimensional objects through successive layerwise selective irradiation and consolidation of layers of a powdered build material which can be consolidated by an energy beam, the method comprising:
supplying authorization data (i.e. 3D model package) which contains at least one authorization parameter (i.e. a license and/or content access policy) that authorizes the operation of at least one additive manufacturing apparatus (pg. 2, par. [0017], pg. 3, par. [0024] and Fig. 1, element 102; i.e. a stereolithography 3D printing machine) from an external data supply source (pgs. 1-2, par. [0014] and Fig. 1, element 108; i.e. 3D model storage server),
transmitting the authorization data from the external data supply source to a control unit of the at least one additive manufacturing apparatus, the control unit being configured to assign and control operation of the at least one additive manufacturing apparatus (pgs. 1-2, par. [0014]; i.e. “The 3D printing device 102 analyzes the 3D model package to determine whether content of the 3D model package is authorized to be printed by the 3D printing device 102.  To do so, the 3D printing device 102 performs a verification operation on a license and/or a content access policy stored in the 3D model package.”), and 


As per claim 16, Pogorelik discloses the authorization data (i.e. a purchased license) is supplied from an operator of the at least one additive manufacturing apparatus to be operated (pg. 2, par. [0015]).

As per claim 17, Pogorelik discloses an additive manufacturing apparatus for additively manufacturing three-dimensional objects through successive layerwise selective irradiation and consolidation of layers of a powdered build material which can be consolidated with an energy beam, comprising a control unit which is configured to:
process transmitted authorization data (i.e. 3D model package) which contains at least one authorization parameter (i.e. a license and/or content access policy) that authorizes operation of at least one additive manufacturing apparatus (pg. 2, par. [0017], pg. 3, par. [0024] and Fig. 1, element 102; i.e. a stereolithography 3D printing machine) supplied from an external data supply source (pgs. 1-2, par. [0014] and Fig. 1, element 108; i.e. 3D model storage server), and
control operation of the at least one additive manufacturing apparatus (Fig. 1, element 102; i.e. the stereolithography 3D printing machine), which is authorized to be assigned and operated, based on received authorization data (pgs. 1-2, par. [0014] and [0017]).

As per claim 18, Pogorelik discloses an additive manufacturing network, comprising at least one external data supply source and a plurality of additive manufacturing apparatuses for additively manufacturing three-dimensional objects through successive layerwise selective irradiation and consolidation of layers of a powdered build material which can be consolidated with an energy beam located remote from each other, wherein each additive manufacturing apparatus comprises a control unit which is configured to
process transmitted authorization data (i.e. 3D model package) which contains at least one authorization parameter (license and/or content access policy) that authorizes operation of a respective additive manufacturing apparatus or at least one functional unit of the additive manufacturing apparatus (pg. 2, par. [0017], pg. 3, par. [0024] and Fig. 1, element 102; i.e. a stereolithography 3D printing machine) supplied from the external data supply source (pgs. 1-2, par. [0014] and Fig. 1, element 108; i.e. 3D model storage server), and
control operation of the respective additive manufacturing apparatus (Fig. 1, element 102; i.e. the stereolithography 3D printing machine), which is authorized to be assigned and operated, based on received authorization data (pgs. 1-2, par. [0014] and [0017]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4, 5, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pogorelik in view of U.S. Patent Publication No. 2014/0117585 A1 (hereinafter Douglas).

As per claim 4, Pogorelik does not expressly teach the at least one authorization parameter is or comprises a build material authorization parameter, the build material authorization parameter referring to at least one build material parameter which is authorized to be used for additive manufacturing with the at least one additive manufacturing apparatus.

However Douglas, in an analogous art of three-dimensional printers (pg. 1, par. [0004]), teaches the missing limitation of the at least one authorization parameter (i.e. an authentication code) is or comprises a build material authorization parameter (i.e. the authentication code is an authorization to print based on a rights management protocol for a build material), the build material authorization parameter referring to at least one build material parameter which is authorized to be used for additive manufacturing (e.g. stereolithography) with the at least one additive manufacturing apparatus (pg. 1, par. [0013], pg. 11, par. [0097] and [0098] and Fig. 1, element 102; i.e. three-dimensional printer) for the purpose of manufacturing based on a type of material (pg. 11, par. [0097]). 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant's invention to modify the teaching of Pogorelik to include the 

As per claim 5, Pogorelik does not expressly teach the build material authorization parameter contains:
at least one chemical parameter of a build material which is authorized to be used; and/or
at least one physical parameter of a build material which is authorized to be used; and/or
at least one grain parameter of a build material which is authorized to be used.

However Douglas, in an analogous art of three-dimensional printers (pg. 1, par. [0004]), teaches the missing limitation of wherein the build material authorization parameter contains:  
at least one physical parameter of a build material which is authorized to be used (pg. 11, par. [0094], [0097] and [0098]; i.e. structural properties of the build material) for the purpose of manufacturing based on a type of material (pg. 11, par. [0097]).



As per claim 13, Pogorelik does not expressly teach authorization data information specifying the authorization data used during an authorized build process of the at least one additive manufacturing apparatus is generated and the authorization data information is provided as a marker, to a three-dimensional object which was manufactured with the authorized additive manufacturing apparatus.

However Douglas, in an analogous art of three-dimensional printers (pg. 1, par. [0004]), teaches the missing limitation of authorization data information specifying the authorization data used during an authorized build process of the at least one additive manufacturing apparatus is generated and the authorization data information is provided as a marker (i.e. a tag), to a three-dimensional object which was manufactured with the authorized additive manufacturing apparatus (pg. 11, par. [0097] and [0098]) for the purpose of manufacturing based on a type of material (pg. 11, par. [0097]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant's invention to modify the teaching of Pogorelik to include the 

As per claim 14, Pogorelik does not expressly teach the authorization data is supplied in encoded form.

However Douglas, in an analogous art of three-dimensional printers (pg. 1, par. [0004]), teaches the missing limitation of the authorization data is supplied in encoded form (pg. 11, par. [0097] and [0098]; i.e. data of a tag) for the purpose of manufacturing based on a type of material (pg. 11, par. [0097]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant's invention to modify the teaching of Pogorelik to include the addition of the limitation of the authorization data is supplied in encoded form to automatically detect and acquire build material information for a three-dimensional printer to fabricate a printable three-dimensional object in an effective manner (Douglas: pg. 1, par. [0004] and pg. 11, par. [0098]).

As per claim 19, Pogerelik does not expressly teach the marker comprises: a serial number, a bar-code, and/or a QR-code. 

However Douglas, in an analogous art of three-dimensional printers (pg. 1, par. [0004]), teaches the missing limitation of the marker (i.e. a tag) comprises: a bar-code and/or a QR-code (pgs. 7-8, par. [0063] and pg. 11, par. [0097] and [0098]) for the purpose of manufacturing based on a type of material (pg. 11, par. [0097]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant's invention to modify the teaching of Pogorelik to include the addition of the limitation of the marker comprises: a bar-code and/or a QR-code to automatically detect and acquire build material information for a three-dimensional printer to fabricate a printable three-dimensional object in an effective manner (Douglas: pg. 1, par. [0004] and pg. 11, par. [0098]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pogorelik in view of U.S. Patent Publication No. 2007/0255949 A1 (hereinafter Miyazaki).

As per claim 15, Pogorelik teaches the authorization data for a specific additive manufacturing process in which at least one three-dimensional object was additively built (pgs. 1-2, par. [0014], pg. 2, par. [0017], pg. 3, par. [0024]).

Pogorelik does not expressly teach the authorization data for a specific additive manufacturing process is deleted after completion of the specific additive manufacturing process.


Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant's invention to modify the teaching of Pogorelik to include the addition of the limitation of authorization data for specific process is deleted after completion of the specific process to reduce the time and trouble of inputting a password, without lowering a security level (Miyazaki: pg. 2, par. [0036]-[0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to digital security systems and three-dimensional printers.

U.S. Patent Publication No.2010/0179985 A1 discloses a method for communication between a terminal with a server, the terminal including an application and computer software capable of communicating with the server (pg. 2, par. [0019])

U.S. Patent Publication No. 2019/0081792 A1 discloses a system manages access to an asset using a separate physical cryptographically-secure key device.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/JENNIFER L NORTON/Primary Examiner, Art Unit 2118